Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 1 of 40 PageID #: 1458




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                         4:17-CR-40078-01-KES

                     Plaintiff,
                                                MEMORANDUM OPINION AND
       vs.                                             ORDER

 KEVIN JAY MAST,

                     Defendant.


      A superseding information was filed charging defendant, Kevin Jay Mast,

with “disturbing protected wetlands of the United States” in violation of 16

U.S.C. § 668dd(c) and (f)(2). Docket 94. A bench trial was held on February 5,

2020. Docket 108. Based on the evidence and testimony submitted and the

arguments of both parties, the court makes the following findings.

                                  BACKGROUND

      In 1973, the United States Fish and Wildlife Service (FWS) acquired an

easement on Mast’s property from the previous property owners—the Vostads.

Tr. 57; Ex. 1. The easement prohibited draining of “small wetland or pothole

areas suitable for use as waterfowl production areas.” Tr. 379; see also Ex. 1.

The easement also restricted the landowner from “draining or permitting the

draining, through the transfer of appurtenant water rights or otherwise, of any

surface water . . . now existing or recurring due to natural causes on the

above-described tract . . . .” Tr. 58; Ex. 1.

      To make his land more suitable for farming, Mast decided to install drain
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 2 of 40 PageID #: 1459




tile to drain water from certain areas of his property in Brookings County,

South Dakota. Tr. 271. In 2010, Mast requested approval for his drainage

project from the United States Natural Resources Conservation Service (NRCS).

Tr. 35, 217-18. Mast filled out an AD-1026 form, as required by the Federal

Food Security Act Program, requesting NRCS to complete a formal wetland

determination on his property prior to installing the drain tile. Tr. 217-18, 220-

21, 245. NRCS informed Mast that his property was subject to the 1973 FWS

easement and instructed Mast to seek permission from FWS for his property

project. Tr. 219-23; Ex. 27.

      Mast then contacted FWS. Tr. 183, 399. FWS created and sent Mast a

map of the 7 wetland areas FWS had identified on his property. Tr. 177, 179-

80; Ex. 3. With the map, FWS explained that Mast’s proposed drain tile project

would violate the 1973 easement terms and suggested alternative locations

where Mast could install the tile without interfering with the identified

wetlands. Tr. 80-82, 180-83; Ex. 3. The letter advised Mast that it was Mast’s

“responsibility to contact [FWS] if there are any questions concerning mapped

wetlands” and requested that Mast provide FWS notice at least three days prior

to any excavation or drain tile installation on his property. Tr. 84, 183; Ex. 3.

      In 2012, two years after Mast’s initial request, NRCS sent Mast a map

that differed from the 2010 FWS map. Tr. 225-27, 245-48; Ex. 28. The gap in

processing time was attributable to a backlog of AD-1026 requests within the

agency. Tr. 227-29. Because Mast had not cancelled his original 2010 AD-1026

form after contacting FWS, NRCS proceeded with Mast’s request. Tr. 230. With

                                         2
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 3 of 40 PageID #: 1460




the map, NRCS advised Mast that it was Mast’s “responsibility to ensure that

[his] actions do not impact wetlands protected by [FWS] or any other

conservation easement.” Tr. 223, 251; Ex. 28.

      In 2013, Mast installed drain tile on his property with the help of two

contractors, Brandon Hope and Jordan Warne. Tr. 270-71, 295-309; Ex. 18-

20, 50. The tile contractors installed drain tile on approximately 15,800 feet of

land. Tr. 77. The United States now alleges the tile was installed in violation of

the 1973 easement and disturbed the FWS identified wetlands. Docket 94.

                            PROCEDURAL HISTORY

      On September 6, 2017, Mast was charged with “disturbing protected

wetlands of the United States” in violation of 16 U.S.C. § 668dd(c) and (f)(1).

Docket 2. On January 18, 2018, a jury found Mast guilty of the lesser included

offense of violating 16 U.S.C. § 668dd(c)and (f)(2). Docket 45. On April 20,

2018, Mast filed a timely appeal to the Eighth Circuit Court of Appeals. Docket

59. On September 16, 2019, the Eighth Circuit vacated Mast’s conviction and

remanded the case for further proceedings. Docket 80; see also United States v.

Mast, 938 F.3d 973, 978 (8th Cir. 2019). A superseding information was filed

on January 10, 2020, charging Mast with only the lesser included offense of

“disturbing protected wetlands of the United States” in violation of 16 U.S.C.

§ 668dd(c) and (f)(2). Docket 94. The United States moved for a bench trial.

Docket 93. The court granted the motion for a bench trial, and a bench trial

was held on February 5, 2020. Dockets 100, 108. The parties stipulated that

all previous evidence, exhibits, testimony, motions in limine, orders on motions

                                        3
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 4 of 40 PageID #: 1461




in limine, objections, and orders on objections from the first jury trial would be

part of the record in the bench trial as if it was one continuous trial. Docket

110 at 6-7. The United States presented no additional evidence at the second

trial. Id. at 8. Mast recalled defense expert Wes Boll. Id. at 9-10.

                                    ANALYSIS

I.    Superseding Information

      16 U.S.C. § 668dd(c)—part of the National Wildlife Refuge System

Administration Act of 1996—outlines permitted and prohibited activities on

land within the National Wildlife Refuge System. The statute provides that “[n]o

person shall disturb, injure, cut, burn, remove, destroy, or possess any real or

personal property of the United States, including natural growth, in any area of

the [National Wildlife Refuge] System[.]” Id. In the superseding information,

United States alleges that:

      Between on or about July 22, 2010 and January 10, 2020, in
      Brookings County, in the District of South Dakota, the defendant,
      Kevin Jay Mast, did disturb, injure, and destroy real property of the
      United States in that he drained and caused to be drained, without
      the authority and permission of the United States of America,
      wetlands included in Brookings County Easement number 80X, 1,
      covering the SE 1/4 NW 1/4 and Lots 1 and 2 of Section 30,
      Township 110N, Range 51W, 5th Prime Meridian, all in violation of
      16 U.S.C. §§ 668dd(c) and 668dd(f)(2).

Docket 94. The charge in the superseding information is classified as a Class B

misdemeanor. See 18 U.S.C. § 3559(a)(7). The maximum punishment Mast

faces under 16 U.S.C. § 668dd(c) and (f)(2) is a term of imprisonment of not

more than 180 days, a fine of not more than $5,000, or both prison and a fine.

See 16 U.S.C. § 668dd(c) and (f)(2); 18 U.S.C. § 3571(b)(6).

                                         4
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 5 of 40 PageID #: 1462




II.   Elements

      The United States must prove Mast’s guilt beyond a reasonable doubt.

See Sullivan v. Louisiana, 508 U.S. 275, 278 (1993). The parties agree that the

United States must prove the following 6 elements beyond a reasonable doubt:

      1. The United States holds a property interest, established through
      a properly recorded and accepted easement;

      2. Identifiable wetlands existed at the time the easement was
      conveyed;

      3. Mast knew or should have known that there was a substantial
      risk that his actions would violate or fail to comply with any of the
      provisions of the National Wildlife Refuge Act or any regulations
      issued thereunder;

      4. Mast engaged in prohibited activity by disturbing, injuring, or
      destroying one or more of the wetlands at issue;

      5. Mast’s actions caused surface and/or subsurface damage that
      injured, disturbed, or destroyed one or more of the wetlands; and

      6. Mast’s activity was not permitted or otherwise authorized.

See Docket 111 at 2-3; Docket 112 at 2; see also Mast, 938 F.3d at 977; United

States v. Peterson, 2008 WL 4922413, at *1 (D.N.D. Nov. 12, 2008), aff’d, 632

F.3d 1038, 1043 (8th Cir. 2011); 16 U.S.C. § 668dd(c) and (f)(2). Mast argues

that the United States did not meet its burden of proof on each of the elements.

Docket 112 at 2. The court will address each element in turn.

      A.    Element 1: The United States holds a property interest,
            established through a properly recorded and accepted
            easement.

      The first element the United States must prove beyond a reasonable

doubt is that the United States holds a property interest, established through a


                                       5
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 6 of 40 PageID #: 1463




properly recorded and accepted easement. See Peterson, 2008 WL 4922413, at

*1. South Dakota lies within the prairie pothole region. Tr. 363. The prairie

pothole region has many small wetlands scattered throughout the area. Id. The

latest inventory of water wetlands in eastern South Dakota is over 800,000

wetland basins. Tr. 367. The region is the “primary breeding area for

continental waterfowl populations in North America.” Tr. 363. Because of this,

the United States purchased numerous easements from landowners to protect

these wetlands. Tr. 46; see North Dakota v. United States, 460 U.S. 300, 303-05

(1983). Known as negative easements, the easements convey to the easement

holder the right to “restrain[] the owner from doing that with, and upon, his

property which, but for the grant or covenant, he might lawfully have done[.]”

Chapman v. Sheridan-Wyoming Coal Co., 338 U.S. 621, 626-27 (1950) (internal

quotation omitted). Thus, the easements prohibit landowners from draining

wetlands or destroying a wetland’s suitability for waterfowl. See North Dakota,

460 U.S. at 303.

      Here, an easement was conveyed by the previous landowners, the

Vostads, and executed by the United States on April 25, 1973. Tr. 57; Ex. 1.

The United States paid the Vostads $1,000 for the easement rights over “small

wetland or pothole areas suitable for use as waterfowl production areas”

located on the property. Tr. 57, 379; Ex. 1. The Vostads, heirs, successors, and

assignors agreed to “cooperate in the maintenance of the aforesaid lands as a

waterfowl production area” by not draining, ditching, filling, leveling, or

burning any of those areas. Tr. 58-59; Ex. 1. The easement also specifically

                                         6
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 7 of 40 PageID #: 1464




restricted the landowner from “draining or permitting the draining, through the

transfer of appurtenant water rights or otherwise, of any surface water . . . now

existing or recurring due to natural causes on the above-described tract . . . .”

Tr. 58; Ex. 1. The easement was properly recorded in the Brookings County

Register of Deeds Office as Brookings County Easement number 80X, 1,

covering the SE 1/4 NW 1/4 and Lots 1 and 2 of Section 30, Township 110N,

Range 51W, 5th Prime Meridian. See Ex. 1, 3. As such, the legal rights of the

United States stem from the easement. See United States v. Vesterso, 828 F.2d

1234, 1242 (8th Cir. 1987) (explaining that a recorded easement properly

accepted is “sufficient proof that the United States has a property interest” in

the parcel). In his closing argument brief, Mast acknowledges the 1973

easement and does not dispute that the United States has a property interest

in the property and that the easement restricts the landowner from draining

“any surface water” that existed at the time the easement was conveyed or is

recurring. See Docket 112 at 3. The United States has put forth proof beyond a

reasonable doubt that the United States holds a property interest in Mast’s

property, established through a properly recorded and accepted easement. See

Tr. 56-59; Ex. 1. Thus, the United States has met its burden on this element.

      B.    Element 2: Identifiable wetlands existed at the time the
            easement was conveyed.

            1.     Easement and Easement Summary Text

      In conjunction with the first element, the United States must next prove

beyond a reasonable doubt that identifiable wetlands existed at the time the



                                        7
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 8 of 40 PageID #: 1465




easement was conveyed. See Peterson, 2008 WL 4922413, at *1. Wetlands are

defined as land that:

      (1) Has predominance of hydric soils; (2) Is inundated or saturated
      by surface or groundwater at a frequency and duration sufficient to
      support a prevalence of hydrophytic vegetation typically adapted for
      life in saturated soil conditions; and (3) Under normal
      circumstances does support a prevalence of such vegetation . . . .

7 C.F.R. § 12.2(a). Here, as was typical of pre-1976 easements, there is no

contemporaneously-filed map from 1973. See Tr. 379. Although no map was

filed at the time the easement was conveyed, “[a]s with many such easements

negotiated by FWS before 1976, FWS utilized a standard wetland conveyance

document that included the entire tract of land in its legal description.”

Peterson, 632 F.3d at 1040. The United States does “not need to legally

describe the confines of each covered wetland under the pre-1976 easements.”

Id. at 1042 (internal quotation omitted). “Without the aid of a map filed with

the easement . . . however, the [United States] still can prevail by proving that

the easement encumbers all wetlands on the tract that were in existence at the

time of the conveyance.” Id. (emphasis in original). Thus, the Eighth Circuit has

found that the United States can prove the existence of wetlands covered under

a pre-1976 easement “despite the easement’s failure to include a

contemporaneously-filed map or provide a section-by-section breakdown of the

wetlands acreage.” Id. at 1043.

      Here, the text of the 1973 easement supports a conclusion that the

easement covers all wetlands then-existing on the property. The easement

prohibits “draining or permitting the draining, through the transfer of

                                        8
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 9 of 40 PageID #: 1466




appurtenant water rights or otherwise, of any surface water, including lakes,

ponds, marshes, sloughs, swales, swamps, or potholes, now existing or

recurring due to natural causes on the above-described tract . . . .” Tr. 58; Ex. 1

(emphasis added). As David Azure, former FWS regional easement coordinator,

testified at trial, based on the language of the easement, no wetland areas

then-existing on the property were intended to be excluded from the easement.

Tr. 375, 379. Along with the language of the easement, the easement summary

tract record lists that FWS had purchased 33 acres of wetlands between the 2

tracts of land owned by the Vostads. See Tr. 382-84; Ex. 29. And the identified

wetlands between the 2 tracts are estimated to total 24.8 acres. Tr. 108. Thus,

read together, the easement text and the easement summary demonstrate that

the 1973 easement covers all wetlands on the tract that were in existence at

the time of conveyance or recurring. See Peterson, 632 F.3d at 1042.

            2.     Then-Existing Wetlands in 1973

      Because the easement covers all wetlands that were in existence at the

time of conveyance or recurring, the United States must next prove that the

identified wetlands existed in 1973. See id. at 1041-42. Mast argues that the

United States has failed to prove the existence of 6 of the 7 identified wetlands.

Docket 112 at 4. Mast does not contest that wetland area 3 is a wetland that

was identifiable and existing at the time the easement was conveyed in 1973,

but contests the 6 other areas identified by FWS. Id. The United States argues

it has proven beyond a reasonable doubt the existence in 1973 and recurrence




                                        9
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 10 of 40 PageID #: 1467




of each of the 7 identified wetlands based on the aerial photography and expert

testimony in evidence. Docket 111 at 4-11.

      Comparing photographs of landscape from before and after an easement

was conveyed is an acceptable and reliable method of establishing the

existence of wetland areas at a certain moment in time. See Peterson, 632 F.3d

at 1041 (finding that the use of aerial photography and expert testimony

amounted to substantial evidence that the wetlands existed at the time of

conveyance). Because there is no contemporaneously-filed map identifying the

protected wetlands, like the court in Peterson, this court must look to all

testimony and evidence, including statements and opinions of expert

witnesses, in deciding whether identifiable wetlands existed at the time the

easement was conveyed in 1973. At the jury trial, the United States presented

aerial photography and testimony from several witnesses about the existence of

the wetlands in 1973, and the defense presented a rebuttal expert witness. The

court will summarize the testimony and evidence below.

      First, Emily Fischer, a biology technician with FWS, testified at trial. Tr.

93-94. In her capacity as a biology technician, Fischer mapped pre-1976

wetland easements. Tr. 94. In 2010, Fischer created a map of Mast’s property

that outlined areas FWS believed to be wetlands covered under the 1973

easement. Tr. 94-99. Fischer discussed how she reviewed the full FWS file of a

property when creating a pre-1976 easement map. Tr. 95. Fischer testified that

she reviews the legal description of the property, evaluates if there are any

areas to be excluded from the easement, and then collects available aerial

                                        10
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 11 of 40 PageID #: 1468




photographs of the property to create the FWS map. Tr. 95-96. A computer

software program then layers the aerial photographs so that Fischer can view

and compare the same space and location on a property over a period of years.

Tr. 99-101. Fischer testified that once the photographs are transposed, she

looks for signatures of wetland basins that have similar shapes, sizes, and

locations over the years. Tr. 102-04. With the images transposed, the software

then makes a diagram of a map in draft form. Tr. 104. After Fischer’s map is

printed in draft form, a manager with FWS completes a physical ground check

of the areas that were identified in the draft map. Tr. 104-05.

      Using this same technique, Fischer viewed aerial photographs of Mast’s

property from before and after the 1973 easement. Tr. 94-110; see also Ex. 51-

64. The earliest photograph Fischer used was from 1956. Tr. 110. The

remaining photographs were taken after 1973. Id. On each aerial photograph,

Fischer marked the areas that in her opinion appeared to show evidence of

wetland signatures and created the map. Tr. 101-02; Ex. 2. The map showed 7

wetland areas. See Ex. 2. The map was approved by her supervisor, Tom

Tornow, on August 16, 2010. Tr. 106; Ex. 23.

      Second, Tornow, former project leader and refuge manager for FWS,

testified at trial. Tr. 171-72. Tornow visited Mast’s property on August 13,

2010, to see if there were depressed areas that would hold water and to verify

the areas identified on the draft map created by Fischer. Tr. 106, 174-78.

Tornow noted that when he conducts site visits, he looks for plant life and the

type of vegetation that develops over and around wetland conditions because

                                       11
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 12 of 40 PageID #: 1469




plant life around depressions can be indicative of whether the area is a

wetland. Tr. 206. Tornow testified that often wetlands are very temporary in

nature and will hold water during spring months and then dry up during

summer and fall months. Tr. 178. Tornow explained that when an area has

both permanent wetlands and wetlands that change with seasons, the property

becomes very valuable to both early and late migration birds. Id.

      Based on his training and observations in August of 2010, Tornow

verified that the 7 areas on Mast’s property were wetland areas and that each

area had some depression or ability to hold water at some point during the

year. Tr. 178-79. Later in 2010, after completing the ground check, Tornow

provided Mast with Fischer’s map diagram and a letter that stated in part:

      The attached maps provided to you represents the [FWS’s] effort to
      depict the approximate location, size and shape of all wetland basins
      protected by the provisions of the easement contract using the
      ‘Summary Acreage’ figure information, maps and aerial photographs
      available at the time this map was prepared. However, wetlands are
      hydrologically dynamic systems, with expanding and contracting
      water levels. This map is not meant to depict water levels in the
      wetland in any given year.

Ex. 3; see also Tr. 80-81, 179. The letter also explained what wetlands are and

how wetlands are a hydrologically dynamic system that can fill or dry up

throughout the year. Tr. 181.

      Mike Estey, FWS deputy chief of the habitat and population evaluation

team, also testified at trial. Tr. 319. Estey has over 20 years of experience

analyzing aerial photography to identify the presence of wetland signatures and

delineating wetlands. Tr. 321-26; Ex. 47. In his current position, Estey

supervises staff that analyze aerial photography to identify wetlands. Tr. 325-
                                        12
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 13 of 40 PageID #: 1470




26; Ex. 47. Estey has viewed thousands of photographs to identify wetland

signatures, conducted thousands of visits to properties to analyze aerial

photography, and delineated tens of thousands of wetlands. Tr. 324-25; Ex. 47.

      Estey testified that he examined aerial photographs of Mast’s property

from both before and after 1973 to look for evidence of wetland areas or

signatures. Tr. 328. Estey testified that he analyzes the aerial photographs for

wetland “signatures,” like typical wetland area color and texture combinations.

Tr. 324. Estey explained that the method of viewing aerial photographs for

wetland signatures from both before and after the date of conveyance is a

reliable method to identify wetlands because “[w]etlands are persistent through

long periods of time.” Tr. 327. This is in part because wetland areas formed

during glaciation will continue to exist unless destroyed. Id. Estey also

explained that analyzing aerial photographs to determine the presence of

wetland areas is helpful because “you get distinct signatures from those

wetland conditions that are easy to observe from the air.” Id. Thus, Estey’s

review of aerial photographs over a period of time can provide evidence that a

wetland area historically existed and existed in a certain year. See Tr. 328. The

Eighth Circuit in Peterson 1 recognized Estey’s review of aerial photography as a



1 In Peterson, the United States “introduced an aerial photograph of [the
landowner’s property] taken in 1962, four years before the easement was
conveyed.” 632 F.3d at 1041. Like his testimony in the present case, Estey
testified in Peterson that the wetlands depicted in the photograph were of the
same approximate size, shape, and location as the identified, drained wetlands.
Id. The Eighth Circuit concluded that the photographic evidence and Estey’s
expert testimony taken together amounted to substantial evidence that the
drained wetlands existed at the time of conveyance. Id.
                                       13
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 14 of 40 PageID #: 1471




method of identifying the existence of wetland areas at a certain time period.

See 632 F.3d at 1041.

      Like his method in Peterson, Estey reviewed over 50 aerial photographs

of Mast’s property dating back to September of 1972. Tr. 329-47; Ex. 66-71.

Estey explained that he analyzes the photographs for actively growing

vegetation, while also looking at the texture and color of areas on the

photographs. Tr. 330. Changes in landscape design, growing or cropped

vegetation, and darker colors or textures in the photographs are all

“signatures” of wetlands. Id. Estey explained that in his expert opinion each of

the “signatures” were signatures of wetland areas. Tr. 330-47. Estey also

explained the signatures of wetland areas in aerial photographs of Mast’s

property from 1940, 1951, 1952, 1964, 1970, and 1972. Tr. 337-47; Ex. 66-71.

Estey methodically identified the 7 wetland areas at issue. Tr. 339-47. 2 While

doing so, he explained that a wetland area will not always be the same shape

or color in each aerial photograph, depending on how wet the area is when the

photograph is taken or the time of year. Tr. 342.

      After reviewing the aerial photographs that pre-dated the 1973

conveyance, Estey also reviewed aerial photographs of Mast’s property from

2010 and determined that the wetlands depicted in the historical aerial

photographs were of the same approximate size, shape, and location as the

wetlands in the 2010 aerial photograph. Tr. 345-47; Ex. 54. After testifying



2The court refers to the identified wetlands by the wetland numbers used by
Estey and other witnesses throughout the trial. See Tr. 339.
                                       14
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 15 of 40 PageID #: 1472




about each photograph, Estey noted that he was “confident those areas

identified [by FWS] are all of the same general size and location and wetlands.”

Tr. 347. Thus, in Estey’s expert opinion, aerial photography for decades before

and after the 1973 easement was conveyed demonstrate that each of the 7

areas are identifiable wetlands that existed in 1973. Tr. 346-47.

      Brandon Hope also testified at trial. Tr. 268. In 2013, Hope was a

contractor hired by Mast to install drain tile on Mast’s property. Tr. 269-70.

Hope testified at trial that he viewed Google Earth aerial photographs prior to

excavating Mast’s property to best determine where to install the drain tile. Tr.

271-72. Hope noted that he looked “for wet spots where crop does not grow.”

Tr. 272. Hope installed more drain tile in wetland area 4 and near wetland

areas 5, 6, and 7 because in his opinion those areas were “wet.” Tr. 281-82.

      Jordan Warne with Meyer Services, Inc., another contractor hired by

Mast to install drain tile, testified that he also used Google Earth aerial imagery

and spoke to Mast to determine what areas were problem wet areas on Mast’s

property. Tr. 294-95, 299-300; see also Ex. 20, 50. Warne stated that

“anything other” than the main line installed by Warne was an area that Mast

identified as a wet problem area. Tr. 301. Thus, all the areas drained, other

than the main line, were low spots Warne and Mast identified as wet problem

areas. Tr. 301-02. These areas are the same wetland areas identified by FWS as

wetland areas 1 and 2. Compare Ex. 2 with Ex. 20, 50. In Warne’s opinion, the

areas identified as wetland areas 1 and 2 were “nonproducing” areas where

drain tile should be installed. Tr. 302. On April 11, 2014, FWS officers

                                        15
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 16 of 40 PageID #: 1473




observed and photographed these areas on Mast’s property while conducting

routine aerial compliance flights and ground checks. Tr. 49-69; Ex. 4-17.

      FWS wildlife biologist Charles Loesch also testified at trial. Tr. 359.

Loesch has over 27 years of experience and testified about the suitability of the

wetland areas on Mast’s property for waterfowl production. Tr. 359-74; Ex. 48.

Based on his experience, Loesch provided information about the 7 wetland

areas identified by FWS and the property’s suitability for waterfowl production.

Tr. 366-73. Loesch explained that because South Dakota is in the prairie

pothole region, potholes are the “primary breeding area for continental

waterfowl populations . . . .” Tr. 363. Loesch noted that “[t]he presence of

wetlands is paramount in that the wetlands are the primary feature on the

landscape that drives the distribution abundance of waterfowl populations in

the prairies” and that without wetlands, there can be no waterfowl. Tr. 366.

Loesch described that a pothole does not have to hold surface water year-round

for the area to be useful for waterfowl production and that instead some

wetland areas tend to be small, fairly shallow, and dry out periodically to allow

quick decomposing of vegetation. Tr. 368-71. These characteristics make a

shallow or small wetland’s value “magnified.” Tr. 368. Loesch explained that

wetlands are extremely valuable in South Dakota because duck production

benefits from small, shallow areas that are intermittently wet and dry. Tr. 367-

68.

      Loesch described the wetland areas depicted in the aerial photographs of

Mast’s property as a wetland “complex,” noting that the small, shallow wetland

                                        16
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 17 of 40 PageID #: 1474




areas are valuable because they allow more ducks to breed than large wetland

areas like wetland area 3. Tr. 369-72. Loesch noted that the small wetlands on

Mast’s land can be occupied by higher densities and quantities of waterfowl as

opposed to a property with fewer, large wetlands. Tr. 371. This is because, as

Loesch explained earlier, small and shallow areas that dry out periodically

allow vegetation to decompose quicker and are thus extremely important to

waterfowl in the spring. Tr. 367-371.

      Finally, defense expert Wes Boll testified at both the jury trial and court

trial. Tr. 411; Docket 110 at 10. Boll is a wetland scientist who does wetland

delineations in South Dakota, North Dakota, and Minnesota. Tr. 412-14; Ex.

242. Boll’s expert opinion concerns the distinction between “saturation” and

“inundation” in aerial photography. In Boll’s expert opinion, simply seeing

“signatures” of wetlands in aerial photography is not enough to determine

whether there is standing water in the area. Tr. 421-22. “[S]aturation is

understood to be close to the surface” but not actually on the surface, and if an

area shows saturation the area may not have surface water. Tr. 424. If an area

shows inundation, however, the area would show an “observation of surface

water, meaning water above the surface, ponded water.” Docket 110 at 25. Like

Estey, Boll went through each pre-1973 aerial photograph and described what

he saw as indicators of saturation, but not inundation. Tr. 422-37. Boll opined

that the pre-1973 photographs showed no indication of surface water in

identified wetland areas 1, 2, 4, 5, 6, and 7, even if the areas showed indicators




                                        17
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 18 of 40 PageID #: 1475




of wetness from saturation. Tr. 438-39. In Boll’s opinion, those areas are not

“wetlands” and would not be protected under the FWS easement. Tr. 459-60.

      In 2012, Boll created a LIDAR data map of Mast’s property. Docket 110

at 12; Ex. 289. LIDAR is a data set that is collected aerially using radar flown

in a gridline pattern to produce one-foot topographic contours of the land.

Docket 110 at 13-15. In Boll’s opinion, when the LIDAR map is transposed over

aerial photographs of Mast’s property prior to 1973, none of the FWS identified

wetland areas were “inundated” in the photographs. Id. at 32-44. Instead, in

Boll’s opinion, any topography changes and drainage patterns pointed out by

FWS experts at the jury trial in the aerial photographs were not the result of

inundation or ponding surface water, and thus were not wetlands. Id. at 117.

      After considering all the evidence, the court finds that the United States

has proven beyond a reasonable doubt that each of the 7 identified wetlands

existed when the easement was conveyed in 1973. The court finds that the

reoccurrence of wetland signatures is consistently displayed in the 7 identified

protected areas in aerial photographs from before and after 1973. See Ex. 66-

71. Although some of the photographs are lower resolution and taken during

drier months of the year, making the wetland areas more difficult to observe,

the expert testimony consistently concluded that there was evidence of wetland

signatures in each of the 7 identified areas, and photographs from different

years and seasons showed wetland signatures in the same approximate size,

shape, and location as the identified, drained wetlands. See Tr. 339-47. Both

Estey and Loesch explained how wetlands are persistent over a historical

                                       18
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 19 of 40 PageID #: 1476




period of time and the importance to waterfowl of smaller, more shallow

wetlands that are not wet year-round. See Tr. 327, 369-72. Tornow, Warne,

Hope, and FWS officers all went on site to Mast’s property and testified to the

wetland features they observed. See Tr. 178-79, 270-72, 299-302. The court is

not convinced that photographs from late summer months with minimal

ponded water demonstrate the identified protected areas were not wetlands in

1973. Rather, these areas were the areas both contractors determined should

be drained and were areas consistently identified by FWS officers to show

signatures of wetlands. Taken together, the testimony and photographic

evidence introduced at trial establishes beyond a reasonable doubt that the 7

areas identified by FWS existed when the easement was conveyed in 1973 and

have been recurring wetlands following the time of conveyance.

      Mast argues that this court previously ruled at the pretrial hearing that

the 2010 map created by Fischer and any testimony regarding the map was

inadmissible to prove the existence of a wetland or surface water at the time

the easement was conveyed in 1973. Docket 112 at 5; see also Docket 72 at

47-48, 50. But Mast mischaracterizes the United States’s reliance on the map

or the testimony of witnesses about the map. Each witness did not use the

2010 map to prove the existence of the wetlands. Instead, each witness used

the map as a guide to identify each wetland by a number. See, e.g., Tr. 339.

Witnesses then testified with the use of aerial photography taken before and

after 1973 to show the existence of the 7 wetland areas. The witnesses

discussed photos taken in 1940, 1951, 1952, 1956, 1964, 1970, 1972, 1979,

                                       19
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 20 of 40 PageID #: 1477




1984, 1986, 1993, 1994, 1997, 2003, 2004, 2005, 2006, 2008, and 2010. See

Tr. 101-03, 114-22, 127-28, 337-47; see also Ex. 40, 51-71. Thus, consistent

with its previous ruling, this court does not rely on the 2010 map as evidence

of the existence of the wetlands in 1973, and instead relies on the testimony

and aerial photographs admitted at trial.

      Mast also argues that Loesch only made generalized statements and that

his testimony was evasive. Docket 112 at 7-8. Mast argues that Loesch never

confirmed that any areas on Mast’s property constituted a complex wetland

system at the time the easement was conveyed in 1973. Id. The court

disagrees. Loesch focused most of his testimony on the suitability of an area for

waterfowl production. Tr. 363-73. At trial, Loesch testified with supporting

photos displayed on easels in the courtroom. Tr. 369-72. Loesch testified that

based on his experience and reviewing the photographs, the areas identified as

wetlands would be suitable for waterfowl production. Tr. 369, 372. Loesch was

not a witness whose primary focus was on identifying the 7 wetlands. Instead,

Loesch’s testimony focused on the identified areas on Mast’s property being

part of a wetland “complex,” and he explained how varying sizes of wetlands

are extremely valuable to migratory waterfowl in the prairie pothole region. Tr.

363-73. Loesch’s testimony also explained how an area can still be classified as

a wetland even if it is small, shallow, or dries out periodically. See Tr. 368-69.

Thus, the court does not characterize Loesch’s testimony as evasive or

generalized.

      Mast next argues that Estey is not a certified wetland delineator. Docket

                                        20
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 21 of 40 PageID #: 1478




112 at 8. Estey has over twenty years of employment with FWS, has held titles

as wildlife biologist and geographic information specialist, and has extensive

experience classifying wetlands in the prairie pothole region. Tr. 321-23; see

also Ex. 47. Estey has viewed thousands of photographs to identify wetland

signatures, conducted thousands of visits to properties to analyze aerial

photography, and delineated tens of thousands of wetlands. Tr. 324-25.

      Mast also argues that Estey never went to Mast’s property to physically

inspect the wetlands on site. Docket 112 at 8; see also Tr. 348. But Estey

testified that his method of identifying wetlands focuses in great part on

analyzing aerial photographs for the presence of wetlands signatures. Tr. 334-

37. Estey explained that surveying aerial photographs actually provides a

better understanding of what areas are identifiable wetlands as opposed to

completing a site visit because a biologist can only see the landscape of a

property as it is on that single day, during that specific season, when

conducting a site visit. Tr. 327. With aerial photography, however, Estey

explained that one can better observe the property over a historical period of

varying seasons, climates, and years. Id. And although Estey never completed a

ground check, numerous FWS officers did and testified to what they observed.

See Tr. 49-69, 90, 174-78, 375-403. Thus, although Estey never went to Mast’s

property, Estey completed a thorough review of aerial photographs of the

property and identified the wetlands.

      Finally, Mast argues that Estey could only identify with certainty wetland

area 3. Docket 112 at 9. The court disagrees. Throughout his testimony Estey

                                        21
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 22 of 40 PageID #: 1479




discussed pre-1973 photographs and described each of the 7 identified areas.

Tr. 339-47. For example, Estey testified that in the 1940 aerial photograph you

could see wetland area 3 very clearly, that wetland area 4 was dried out but

that the wetland “signature is still present,” and that wetland areas 5, 6, and 7

were not as clear as the 1972 photograph but you could “see the signatures

there still going on” in area 6. Tr. 339-40; Ex. 66. As to the 1951 photograph,

Estey immediately pointed out wetland areas 1 and 2, testified that there was a

“pretty clear signature” in wetland area 4, that wetland area 5 was “very clear”

with a “lighter center” indicating that the area is wetter, and that wetland area

6 was identifiable by the “blotchiness of tall-growing vegetation, wetland

vegetation” surrounding it. Tr. 340-41; Ex. 67. In that same photograph, Estey

also quickly identified wetland areas 3 and 7. Tr. 340-41; Ex. 67. Estey pointed

out each of the 7 wetland areas on the 1952 aerial photograph, noting that

wetland area 5 “is right there and very clear on that date” compared to earlier

photographs. Tr. 341-42; Ex. 68.

      As to the 1964 aerial photograph, Estey explained that wetland area 4

had a “pretty clear signature” indicative of “standing water there earlier in the

season” and that you “can easily” see wetland areas 1 and 2, including a whole

drainageway channel between areas 1 and 2. Tr. 342-43; Ex. 69. Estey also

identified the 7 wetland areas in the 1970 photograph, noting that wetland

area 6 was shaped much more clearly and that wetland area 7 is “very clear,

distinct” and has crop around it. Tr. 345; Ex. 70. Estey then compared these




                                        22
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 23 of 40 PageID #: 1480




pre-1973 photographs with an aerial photograph from 2010. Tr. 345-47; Ex.

54.

      Although Estey opined that some aerial photographs were better than

others, that some photographs were taken during drier years or months, and

that some wetland areas on the property were larger and more permanent

throughout the seasons and years, Estey still identified each of the 7 wetland

areas during his testimony. See Tr. 339-47. After testifying to each photograph,

Estey noted that he was “confident those areas identified [by FWS] are all of the

same general size and location and wetlands.” Tr. 347. Thus, the court

disagrees that Estey expressed doubt about the 6 other identified wetland

areas and finds his testimony credible.

      Even defense expert Boll agreed that evidence of saturation was

consistently displayed in the aerial photographs. Tr. 469-70. On cross-

examination, Boll agreed that all 7 wetland areas identified by FWS “repeatedly

showed up for most of the years” in the aerial photographs. Tr. 466. Boll also

agreed that “[a]t a minimum” all 7 areas identified by FWS had signatures of

saturation. Id.; see also Docket 110 at 66. Boll testified that apart from wetland

5, all the other identified wetlands also had disturbed cropping. Tr. 467. Boll

testified that the saturated areas were wetter than all the other areas around

them and that he could not say for certain that the areas didn’t pond water at

some point during the year. Tr. 469. Boll also testified that some of the

identified wetland areas did not have crops growing in the area until 2014,

after the drain tile was installed. Tr. 468.

                                         23
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 24 of 40 PageID #: 1481




      At the court trial, Boll also agreed that the aerial photographs of Mast’s

property would only show “ponding” water at the time the photographs were

taken. Docket 110 at 66. As to a 1993 photograph, Boll testified that he saw

surface water in wetland area 3 and that there was indication of saturation and

possible inundation in wetland areas 2, 6, and 7. Id. at 96. Boll also admitted

that because his LIDAR map only showed one-foot increment changes, the map

would not display changes in elevation that occurred that were potentially less

than one-foot. Id. at 65. Thus, in Boll’s LIDAR map, depressions in the ground

less than 12 inches lower than elevation would not be displayed. Id.

      Because Boll’s LIDAR map did not show changes in elevation of less than

one-foot, Boll agreed that there could be ponding water in a particular area

that would not be detected by LIDAR. Id. at 65, 67. Boll also changed several of

his statements in the court trial when shown photographs with evidence of

“ponding” water. For example, Boll admitted, after being shown an aerial

photograph from 1984, that the dark signatures of the identified protected

wetland areas were consistent with areas of ponding water. Id. at 68-71, 100;

Ex. 53. Boll agreed that aerial photographs from 1993 and 1994 showed

wetland signatures and “prove[d]” that water could be a pond in those areas.

Docket 110 at 74-77; Ex. 40. And Boll agreed that an area can hold water one

year, but, dependent on the amount of rainfall the following year, may not hold

much water at all. Docket 110 at 100. Thus, the court finds the testimony of

Estey and his use of analyzing aerial photography more credible than the

testimony of Boll and the use of LIDAR in this case.

                                       24
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 25 of 40 PageID #: 1482




      After reviewing the record, the court finds that the photographic

evidence, maps, and expert testimony, taken together, amount to substantial

evidence beyond a reasonable doubt that the 7 wetland areas existed at the

time of the easement’s conveyance in 1973. The United States has met its

burden of proof on this element.

      C.    Element 3: Mast knew or should have known that there was a
            substantial risk that his actions would violate or fail to comply
            with any of the provisions of the National Wildlife Refuge Act
            or any regulations issued thereunder.

      The third element the United States must prove beyond a reasonable

doubt is that Mast knew or should have known that there was a substantial

risk that his actions would violate or fail to comply with any of the provisions of

the National Wildlife Refuge Act or any regulations issued thereunder. See

Mast, 938 F.3d at 977. On appeal, the Eighth Circuit Court of Appeals held

that the United States must also prove a mens rea element based on the

statutory language and legislative history of 15 U.S.C. § 668dd(c) and (f)(2). Id.

The Eighth Circuit concluded that “subsection (f)(2) requires the government to

prove beyond a reasonable doubt that Mast should have known that there was

a substantial risk that his actions would violate[] or fail[] to comply with any of

the provisions of th[e] Act or any regulations issued thereunder[.]” Id. (internal

quotation marks omitted). The Eighth Circuit also stated that “the lesser

offense requires proof of the defendant’s negligence. In our view, the evidence

presented at trial would have been sufficient to allow a reasonable juror to

convict Mast under the proper formulation of the lesser offense.” Id. at 978

(citing United States v. Keys, 721 F.3d 512, 519 (8th Cir. 2013)). At the court
                                        25
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 26 of 40 PageID #: 1483




trial, Mast did not present any additional evidence as to the remanded mens

rea element. See Docket 110.

      Here, the court finds that the United States has met its burden on this

element. Mast knew, or should have known, that his actions would “violate[] or

fail[] to comply with any of the provisions of th[e] Act or any regulations issued

thereunder[.]” Mast, 938 F.3d at 977 (internal quotation marks omitted). At

trial, the United States put forth evidence that Mast completed an AD-1026

form and contacted NRCS in February of 2010, seeking approval for his drain

tile project. Tr. 218. On July 22, 2010, Ryan Forbes of NRCS sent Mast a letter,

explaining that NRCS had received Mast’s AD-1026 request. Tr. 219-220; Ex.

27. The letter alerted Mast that his land was protected by the 1973 FWS

easement and specifically instructed Mast to contact Tornow with FWS “to

obtain permission from [FWS] for [Mast’s] proposed drainage project.” Tr. 222;

Ex. 27. The letter also instructed Mast to contact NRCS once he received a

response from FWS to let NRCS know whether Mast wished to proceed forward

with his AD-1026 request. Tr. 222; Ex. 27. Forbes testified that NRCS could

not give Mast permission to do the drainage project on areas protected by the

FWS easement because it was not within the agency’s authority. Tr. 222-23.

Finally, the letter informed Mast that it was Mast’s “responsibility to ensure

that [his] actions do not impact wetlands protected by the [FWS] easement or

any other conservation easement.” Tr. 223; Ex. 27.

      Mast contacted Tornow as instructed. Tr. 399. In response, Tornow sent

Mast a letter from FWS by certified mail on October 11, 2010. Tr. 78, 179; Ex.

                                        26
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 27 of 40 PageID #: 1484




3. Mast signed a certified mail receipt when he received the letter on October

13, 2010. Tr. 78-79, 179-80. This return receipt was then attached to a copy of

the sent letter and stored in an FWS file. See Ex. 3. Mast maintains that he

was busy with harvest at the time he received the letter and does not remember

reviewing the letter or signing for it. Tr. 402. With the letter, Tornow enclosed a

copy of the 1973 FWS easement and a copy of the map prepared by Fischer

and FWS depicting the wetland areas that FWS determined were protected

under the easement. Tr. 180-82; Ex. 3. Tornow explained that there was “a

conflict” with Mast’s tiling plan and the FWS identified wetlands. Ex. 3. Tornow

also attached an aerial photograph of Mast’s property with hand-drawn

markings. See Ex. 3. This photograph was a “tiling map” Mast had originally

provided to FWS indicating the areas where Mast intended to install drain tile

on his property. Tr. 183; Ex. 3. FWS sent the photograph back to Mast with red

markings indicating areas where FWS would permit drain tile installation. Tr.

184; Ex. 3. None of the areas that FWS identified as protected wetlands were

marked in red. Tr. 83-84.

      Tornow’s letter explained that although the FWS map was intended “to

depict the approximate location, size and shape of all wetland basins protected

by the provisions of the easement contract,” because “wetlands are

hydrologically dynamic systems, with expanding and contracting water levels,”

the map did not depict a specific water level. Tr. 80-81; Ex. 3. The letter

explicitly advised Mast that the protected areas could not be drained without

FWS’s permission, noting that any “draining . . . of wetlands depicted on the

                                        27
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 28 of 40 PageID #: 1485




wetland easement map without a permit issued by [FWS] is a violation of the

provisions of the easement.” Tr. 82; Ex. 3. The letter directed that it was Mast’s

“responsibility to contact [FWS] if there are any questions concerning mapped

wetlands.” Tr. 82, 183; Ex. 3. Finally, the letter requested that Mast notify FWS

“at least 3 days prior” to excavation when the tiling contractors had flagged the

locations where tile would be installed. Tr. 84, 186; Ex. 3. No evidence was

submitted that Mast contacted FWS after receiving the letter. See Tr. 187. Mast

also did not provide FWS the requested three-day notice that he was going to

begin installation of drain tile on his property. Id.

      In the original NRCS letter from 2010, NRCS notified Mast that once he

received a response from FWS he was to contact NRCS so the agency would

know “whether or not [the landowner] wished the NRCS to proceed with [the]

AD-1026 request.” Tr. 228-29; Ex. 27. Forbes testified that typically when a

producer receives a letter back from FWS telling them that their proposed

drainage plan will impact an easement, the producer then cancels their AD-

1026 request with NRCS. Tr. 229-30. If they do not, however, NRCS must

proceed forward with the request. Tr. 230. Thus, because Mast did not cancel

his original AD-1026 request with NRCS, NRCS sent Mast a second letter on

June 11, 2012. Tr. 225-27, 229-30, 245-46; Ex. 28. The two-year delay was

caused by a backlog of requests with the agency. Tr. 227, 248.

      The 2012 NRCS letter informed Mast that Craig Veldkamp, an area soil

scientist with NRCS, had made a preliminary certified wetland determination

based on Mast’s 2010 AD-1026 request for Farm Bill Program Benefits. Tr.

                                         28
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 29 of 40 PageID #: 1486




243-45; Ex. 28. The letter stated that it was not a permit and advised Mast in

bold font that Mast was “responsible for complying with other Federal, state,

and local regulations as they apply to altering wetlands and drainage flows.” Tr.

249, 252; Ex. 28. The letter also advised Mast that it was Mast’s “responsibility

to ensure that [his] actions do not impact wetlands protected by a [FWS] or any

other conservation easement.” Tr. 251; Ex. 28. The letter provided the phone

number and contact information of FWS. Tr. 251; Ex. 28. Mast did not contact

NRCS or FWS after receiving the letter. Tr. 256, 385-86. After receiving these

letters, Mast went forward with his drain tile project. Tr. 270-71.

      Mast maintains that he believed he was acting in compliance with the

FWS and NRCS letters. Docket 112 at 19. Mast relies on the fact that the 2012

letter from NRCS enclosed maps that differed from the 2010 FWS map in

identified wetlands. Id. Mast argues that it was reasonable for him to believe

that the two agencies were cooperating and that the 2012 NRCS map was

“compatible with FWS’s requirements.” Id. at 21. Even if the maps differed,

however, the 2012 NRCS letter explicitly warned Mast that it was his

responsibility to contact FWS. See Ex. 28. No evidence was submitted that

Mast contacted FWS after receiving the 2012 NRCS map. The letter also

informed Mast to contact NRCS before installing the drain tile. See id. Mast

failed to contact NRCS or FWS or provide the three-day notice FWS requested.

Tr. 187. Instead, the evidence introduced at trial showed Mast ignored the

instructions in the three letters, did not contact FWS or NRCS prior to starting

the project, and did not tell either contractor about the easement. Tr. 256, 284,

                                        29
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 30 of 40 PageID #: 1487




305; Ex. 3, 27-28. Based on this evidence, the court finds that Mast knew that

his actions would “violate[] or fail[] to comply with any of the provisions of th[e]

Act or any regulations issued thereunder[.]” Mast, 938 F.3d at 977 (internal

quotation marks omitted).

      Even if Mast did not know, the United States has established beyond a

reasonable doubt Mast was negligent and should have known “that there was a

substantial risk that his actions would violate[] or fail[] to comply with any of

the provisions of th[e] Act or any regulations issued thereunder[.]” Id. (internal

quotation marks omitted). On remand, the Eighth Circuit noted that “the lesser

offense requires proof of the defendant’s negligence. In our view, the evidence

presented at trial would have been sufficient to allow a reasonable juror to

convict Mast under the proper formulation of the lesser offense.” Id. at 978.

“Negligence requires only that the defendant should have been aware of a

substantial and unjustifiable risk[.]” Id. at 977 (internal quotation omitted).

Based on the above summarized evidence and the explicit advisements made in

the 2010 and 2012 letters, Mast should have known that there was a

substantial risk that carrying out the tile project on his land would violate the

1973 easement or fail to comply with any of the provisions of the Act or any

regulations. See id. at 978; see also Ex. 3, 27-28. Mast ignored the instructions

and requests made by both agencies and proceeded with his project without

contacting FWS or NRCS. Mast was aware of a “substantial and unjustifiable

risk.” Mast, 938 F.3d at 977 (internal quotation omitted). Although he was

aware of the risk, Mask proceeded forward with his project without a permit

                                         30
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 31 of 40 PageID #: 1488




from FWS, without providing a three-day notice to FWS, and in a manner that

differed from FWS’s proposed drain tile locations. This was negligent. Thus,

under either mens rea, the United States has met its burden of proof on this

element.

      D.     Element 4: Mast engaged in prohibited activity by disturbing,
             injuring, or destroying one or more of the wetlands at issues.

      The fourth element the United States must prove beyond a reasonable

doubt is that Mast engaged in prohibited activity by disturbing, injuring, or

destroying one or more of the wetlands at issue. Peterson, 2008 WL 4922413,

at *1. The evidence presented at trial establishes beyond a reasonable doubt

that Mast engaged in prohibited activity by disturbing, injuring, cutting,

burning, removing, or destroying 6 of the 7 wetlands.

      At the jury trial, the United States presented evidence that Mast’s

contractors installed drain tile on and around each of the 7 wetlands. See Tr.

62-69, 72-77, 268-84. 294-306; Ex. 7-20, 50. Hope and Warne described at

great length how drain tile was installed on Mast’s property and how the

ground is excavated to complete the project. Drain tile tubing is installed at an

angle to direct the flow of water in a designated direction and is inserted three

to four feet below the surface of the ground with a plow. Tr. 273-75, 277-78.

Where drain tile is installed, the plow must cut through the surface of the earth

to install the plastic tubing. Tr. 278, 303. The plow acts “like a knife.” Tr. 303.

After the lines are installed, a backhoe must be used each place where two

lines are to connect, digging into the ground and excavating so that the

contractor can properly connect the lines. Tr. 278, 282, 302-04.
                                        31
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 32 of 40 PageID #: 1489




      Mast failed to provide either contractor the 2010 map or tell them about

the FWS easement. Tr. 284-85, 305. Hope testified that he spoke to Mast about

where Mast, as the landowner, would like the tile placed. Tr. 271. As discussed

earlier, Hope also testified that he installed more drain tile in areas that he

believed were “wet.” Tr. 281-82. Warne testified that a main tile line was

installed to divert water in the northwest corner of Mast’s property from the

adjacent property to the west. Tr. 300; Ex. 20. Warne also testified that he

connected lateral lines to the main tile line in identified “problem area[s],”

which were the same areas identified by FWS to be wetland areas 1 and 2. Tr.

300-01. Both Hope and Meyer Excavating gave FWS officers tile maps that

indicated where they placed tile on the property. Tr. 72-75; Ex. 18-20. For

example, everywhere there was a yellow line depicted on Hope’s map, the tile

plow cut into the ground, and anywhere there was a connection between the

two yellow lines, a backhoe dug into the ground to make the connection. Tr.

282; see Ex. 19. FWS then created a map combining the tile maps made by

Warne and Hope. Tr. 76; Ex. 50. The tile contractors installed drain tile on

approximately 15,800 feet of land. Tr. 77.

      Following the installation of the drain tile, on April 11, 2014, FWS

officers observed and photographed disturbed soil consistent with the

installation of tile on Mast’s property while conducting routine aerial

compliance flights. Tr. 49-54; Ex. 4-6. FWS officers then conducted a follow-up

ground check on April 14, 2014. Tr. 62-69; Ex. 7-17. The ground check

confirmed where drain tile was installed and the soil was disturbed. Tr. 62-69.

                                        32
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 33 of 40 PageID #: 1490




At trial, FWS Officer Brian Keller indicated where tile was installed and where

the officers found disturbed soil by placing the photographs from the 2014

ground check over the 2010 wetland map. Tr. 62-69; Ex. 2, 7-17. Keller

testified that based on his experience he determined where the tile had been

placed on Mast’s property by looking at the grooves in the ground made from

the tiling machines. Tr. 91.

      Mast specifically contests that drain tile was installed in protected

wetland area 5. Docket 112 at 21. Mast argues that there was no tile installed

in wetland area 5 and there are no tile connections in wetland area 5. Id. After

reviewing the photographs and maps, the court agrees that the United States

put forth no evidence that tile was installed within wetland area 5. Although

evidence showed that tubing lines curved around wetland area 5 and extended

east to west to connect to a tile line near wetland area 7, reasonable doubt

exists that wetland area 5 was disturbed, removed, injured, cut, or destroyed.

See Ex. 50. Thus, the court finds the United States has not shown beyond a

reasonable doubt that Mast engaged in prohibited activity in wetland area 5.

      Excluding wetland area 5, however, Mast engaged in prohibited activity

by disturbing, injuring, or destroying 6 of the wetland areas on his property.

Everywhere Warne and Hope installed drain tile, the plows cut the surface of

the earth to install the tubing. Tr. 278, 303; see also Ex. 18-20, 50. Every area

where lines were connected, a backhoe dug into the ground and excavated the

earth so the lines could be connected. Tr. 278, 282, 302-04. A 2014 ground

check showed drain tile installed on the property resulting in the drainage of

                                       33
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 34 of 40 PageID #: 1491




the wetland areas and disturbed soil. Tr. 62-69; Ex. 4-17. Thus, based on the

testimony at trial and the photographs and maps, the United States has proven

beyond a reasonable doubt that Mast engaged in prohibited activity by

disturbing, injuring, or destroying 6 wetland areas protected under the

easement, excluding wetland area 5.

      E.    Element 5: Mast’s actions caused surface and/or subsurface
            damage that injured, disturbed, or destroyed one or more of
            the wetlands.

      In conjunction with element 4, the United States must next prove beyond

a reasonable doubt that Mast’s actions caused surface and/or subsurface

damage that injured, disturbed, or destroyed one or more of the wetlands.

Peterson, 2008 WL 4922413, at *1. Mast argues that the United States did not

present evidence comparing the wetlands water levels and conditions in 1973

to when the protected areas were drained. Docket 112 at 21-23. As discussed

above, the United States met its burden to identify the wetlands, and courts

have found that the United States is not required to prove the precise water

levels as they existed in 1973. See Peterson, 2008 WL 4922413, at *7 (finding

that the defendant’s actions damaged the wetlands and that the United States

did not have to put forth evidence as to the precise water levels in existence at

the time of conveyance in 1966).

      Here, the United States has proven beyond a reasonable doubt that

Mast’s actions damaged the surface or subsurface of each of the 7 wetlands.

The undeniable purpose of installing drain tile below ground is to drain the

water collecting above the surface. Tr. 273, 305-06. As discussed above, the


                                        34
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 35 of 40 PageID #: 1492




United States put forth testimony and evidence that showed beyond a

reasonable doubt that 6 of the wetlands had surface damage by the installation

of drain tile. Hope and Warne both testified as to how the tile was installed

beneath the surface with tile plows, backhoes, and shovels that break the

surface and the depth of the tile installed. Tr. 276-80, 296, 302-04. Keller

testified that about 6 to 8 inches of the depth of the earth had been disturbed.

Tr. 68-69; see also Ex. 16. Hope explained that the drain tile installed is

designed to draw away excess moisture held in the soil in the subsurface of the

ground. Tr. 292. Hope also testified that after installing the drain tile he

observed water flowing out of the tubing while on site. Id. Similarly, Warne

testified that after installing the tile he observed water flowing through the

drain tile “pretty much right away.” Tr. 305-06.

      In addition to the evidence discussed in element 4 and the damage

caused by the installation of the drain tile by the contractors and observed by

FWS officers in 2014, the United States also presented evidence on the effects

draining one wetland area can have on another wetland’s surface or subsurface

area. For example, Loesch testified at length that draining the surface water of

one wetland area not only eliminates that specific area’s suitability for

waterfowl production, but can reduce the suitability of the waterfowl

production of other wetlands within the wetland complex as a whole. Tr. 372-

73. Loesch explained that when a small wetland area is drained of water

artificially, like when an area is drained with drain tile, the wetland area may

no longer have waterfowl production value. Id. Thus, based on the testimony

                                        35
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 36 of 40 PageID #: 1493




and photographic evidence presented at trial, evidence of surface or subsurface

damage on each of the 7 protected wetland areas was established beyond a

reasonable doubt.

      Mast argues that the water removed by the drain tile is not naturally

occurring water, but is instead water from neighboring properties. Docket 112

at 22. Mast points to Boll’s conclusion that “Mast’s property exhibited the same

indicators and wet signatures in 2014, after the tile was installed, as it did in

1972, just months before the [e]asement was conveyed.” Id. (citing Tr. 457-59).

But this argument ignores the evidence of surface water and recurring water

that was in existence before 1973 and was demonstrated in the photographic

evidence prior to the easement conveyance. Mast has put forth no evidence

that the drain tile removed water exclusively transferred onto his property from

neighboring property. Instead, the tile contractors testified that the drain tile

removes all water from the areas, and expert testimony described how moving

water from other wetlands destroys surrounding protected wetland areas. See

Tr. 268-306, 359-373. For example, Hope testified that the tile is designed to

draw out extra moisture held in the soil that has gotten down to the depth of

the tile, as opposed to neighboring water. Tr. 292. Thus, the court does not

agree that the water drained from Mast’s property was solely water from

surrounding property, and instead was surface, subsurface, and recurring

water on his property. Based on this evidence, the United States has shown

beyond a reasonable doubt evidence of surface or subsurface damage on each

of the 7 protected wetlands.

                                        36
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 37 of 40 PageID #: 1494




      F.     Element 6: Mast’s activity was not permitted or otherwise
             authorized.

      Finally, the United States must prove beyond a reasonable doubt that

Mast’s activity was not permitted or otherwise authorized. See Peterson, 2008

WL 4922413, at *1. Mast argues that the United States has failed to prove

beyond a reasonable doubt that his activity was not permitted or otherwise

authorized, arguing entrapment by estoppel as a defense. Docket 112 at 23-25.

      As outlined in the final jury instructions at trial, “Entrapment by

estoppel is a defense based on advice from a government official that certain

conduct is legal.” Docket 40 at 8. Mast has the burden to prove by the greater

weight of the evidence:

      One, that government agents or officials took it upon themselves to
      define for Mast the scope of his legal obligation—in this case, the
      legality of installing tile on a parcel of land subject to an easement
      held by the United States;

      And two, that Mast reasonably relied upon the government agent or
      official’s advice in conducting his affairs.

Id.; see generally 8th Cir. Model Jury Instructions Criminal, § 9.01A (2018).

Entrapment by estoppel most often is available when the government official

“committed affirmative misconduct,” for the defense “applies only when an

official assures a defendant that certain conduct is legal, and the defendant

reasonably relies on that advice and continues or initiates the conduct.” United

States v. Hullette, 525 F.3d 610, 612 (8th Cir. 2008) (internal quotation

omitted). Mast relies on the 2012 NRCS letter, arguing that he did not need to



                                       37
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 38 of 40 PageID #: 1495




contact FWS after receiving the letter because he had already contacted FWS in

2010 and believed the agencies were working together. Docket 112 at 24.

      Mast’s reliance on the NRCS letter is misplaced. The 2012 NRCS letter

makes general statements about Mast’s rights as a landowner and his

obligations. See Ex. 28. The letter specifically references Mast’s “responsibility

to ensure that [his] actions do not impact wetlands protected by the [FWS] or

any other conservation easement.” Tr. 223, 251; Ex. 28. There is no evidence

that FWS granted Mast permission for the excavation or tiling project he

arranged. Instead, evidence in the record shows that permission was

specifically denied by FWS. As discussed in detail in element three, Mast never

contacted FWS after 2010, never received a permit from FWS, and failed to

provide three-day notice to FWS that he was moving forward with his tiling

project. See Tr. 187. There is no evidence that Mast received permission or

authority by FWS to install drain tile on his property in the manner he did.

      Even if Mast relied on the 2012 NRCS letter, Mast must also show that

the reliance was reasonable. See Hullette, 525 F.3d at 612. Mast has failed to

show that reliance on the 2012 NRCS letter was reasonable under the

circumstances. The 2012 letter explicitly advised Mast that it was his

responsibility to make sure that his actions did not affect the FWS easement.

See Ex. 28. The letter never stated that the agencies were working together or

that the NRCS map was an updated version of the FWS map. Instead, the letter

instructed Mast to contact FWS and provided the contact information to do so.

See id. Mast did not contact either agency to ensure that his actions would not

                                        38
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 39 of 40 PageID #: 1496




disturb protected areas. This was not reasonable. His entrapment by estoppel

defense fails.

      Mast also argues that Tornow highlighted protected wetland areas 1 and

2 in red on the tiling photograph as areas that tile would be allowed. Docket

112 at 23 (citing Ex. 3). After reviewing the tiling photograph, the court

disagrees that Tornow highlighted wetland areas 1 and 2 as acceptable areas to

disturb. Instead, the photograph clearly shows arrows that Tornow highlighted

outside and away from the boundaries of the wetlands identified by FWS. See

Ex. 3. Comparing the aerial photographs of Mast’s property and the FWS map

created by Fischer with the tiling photograph with red highlighted arrows, there

is no evidence that Mast’s activity on areas 1 and 2 was permitted or

authorized.

      Instead, FWS never authorized or gave Mast permission to drain any of

the protected wetland areas on his property. As summarized above, the FWS

letter explicitly told Mast that the wetland areas could not be drained without

permission from FWS. See id. The letter noted that “[a]ny burning, draining,

filling, or leveling of wetlands depicted on the wetland easement map without a

permit issued by FWS is a violation of the provisions of the easement.” Tr. 82;

Ex. 3. Mast never received a permit or contacted either agency to provide notice

of installing drain tile on his property or to seek authorization. Tr. 228, 256,

385-86. Mast also failed to provide FWS the requested three-day notice prior to

installation of drain tile on his property. Tr. 186-87; Ex. 3. Thus, based on this




                                        39
Case 4:17-cr-40078-KES Document 115 Filed 05/21/20 Page 40 of 40 PageID #: 1497




evidence in the record, the United States has proven beyond a reasonable

doubt that Mast’s actions were not permitted or otherwise authorized.



                                     CONCLUSION

      The United States has established by proof beyond a reasonable doubt

each of the essential elements for 6 of the 7 protected wetlands. Thus, it is

      ORDERED that for the reasons contained in this order, the verdict in this

case is that the defendant, Kevin Jay Mast, is guilty of the sole count in the

superseding information.

      Dated May 21, 2020.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                       40
